Citation Nr: 1210720	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease, status-post myocardial infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from September 22, 2001, to April 16, 2003.  He had 2 years, 10 months and 6 days of prior active service and 22 years, 3 months, and 3 days of prior inactive service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

A hearing on this matter was held before a RO Decision Review Officer in January 2009.  A copy of the hearing transcript has been associated with the file.


REMAND

The Veteran asserts that his June 2006 myocardial infarction was the result of service-related stress.  His service treatment records do not show any indication of cardiopulmonary disease; however, there were references to slightly elevated cholesterol levels.  

The Veteran underwent a VA heart examination in September 2007.  The examiner diagnosed coronary artery disease, status-post myocardial infarction, which was currently asymptomatic.  In the examiner's view, the Veteran's myocardial infarction was likely caused by a left anterior descending artery lesion that ruptured, causing a thrombosis that cleared spontaneously.  At the time of the examination, the Veteran's low density lipids were slightly elevated and his high density lipids needed to be increased.  The examiner did not comment on the medical probabilities that the Veteran's coronary artery disease was traceable to a period of military service.  As such, the Board finds that further development is necessary to address the etiology of the Veteran's coronary artery disease, status-post myocardial infarction.  On remand, the matter should be referred to the October 2007 examiner, if possible, for clarification of his opinion.  
Although the Veteran has not asserted that the myocardial infarction he experienced in 2006 occurred during a period of active duty for training, inactive duty training, or active duty, see 38 U.S.C.A. § 101(24) (West 2002), it would be helpful for the examiner to know when the Veteran participated in any such duty.  The agency of original jurisdiction (AOJ) should therefore ensure that dates of service are made available to the examiner.

The record also contains a January 2008 statement from the Veteran's private cardiologist, Dr. C.H.  Dr. H. noted that "in the face of his military service, it is quite possible (indeed more likely than not) that the stress of the military could have played a role in the development of increased platelet aggregation in the infarct . . ."  Dr. H. did not provide a rationale for his finding, nor is it clear that he had the opportunity to review the claims folder.  Moreover, it appears that Dr. H. treated the Veteran for his cardiac disease both before and after his January 2008 opinion.  Because these records may be of use in deciding the claim, they should be obtained.  38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that post-service treatment records from the Fort Wayne VA Medical Center (VAMC) and the Marion (Indiana) VAMC have been obtained.  The most recent records from these facilities are dated in December 2008.  It appears that the Veteran receives regular treatment from these facilities.  Thus, updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Fort Wayne and Marion VAMCs and request that all records of the Veteran's treatment at those facilities since December 2008 be provided for inclusion in the claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made, and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any necessary authorization from the Veteran, contact Dr. C.H. and request that all records of the Veteran's treatment be provided for inclusion in the claims folder.  If such records do not exist or are unavailable, a negative response should be sought.  The Veteran should be so notified and given an opportunity to obtain the records.  Dr. H. should also be given the opportunity to provide a detailed explanation for his statement that the Veteran's myocardial infarction was a result of stressful events during active service.

3.  After associating with the claims file all available records and/or responses received pursuant to the above-requested development, return the claims folder to the October 2007 examiner, if available, for review.  The AOJ should ensure that the examiner is made aware of the Veteran's dates of active duty, active duty for training, and inactive duty training.  (If further development is required to ascertain those dates, such development should be undertaken by the AOJ.)  

The examiner is asked to review the record (with the Veteran's dates of service in mind) and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's coronary artery disease had its onset during any period military service or a myocardial infarction occurred during inactive duty training.  The examiner must reconcile his conclusions with the service treatment records reflecting reports of elevated cholesterol levels, as well as the statements of record concerning the Veteran's exposure to stress during service.  The examiner should specifically discuss Dr. H.'s January 2008 finding and explain any difference of opinion.

If the examiner determines that he cannot provide an opinion on the issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

(If the previous examiner is no longer available, another examination should be scheduled, and the new examiner should take a detailed history, examine the Veteran, and address the questions set out above.)

4.  After the above has been completed, readjudicate the issue, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran should be given an opportunity to respond before the record is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

